DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendments received on 7 July 2022 have been acknowledged and entered. Claim 1 is amended.  Claims 12-26 have been withdrawn.  Claims 1-26 are currently pending.
 
Responses to Amendments 
The amendments filed 7 July 2022 have been entered. 
Applicant’s amendments filed 7 July 2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered and they are persuasive.  However, there are new grounds of rejection necessitated by Applicant’s amendments as detailed below.

Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gard et al. (US 5,090,039, hereinafter referred to as “Gard”) in view of Zheng et al. (US 7,357,179 B2, hereinafter referred to as “Zheng”) further in view of Newman (US 6,321, 596 B1, hereinafter referred to as “Newman”)
Regarding claim 1, Gard teaches a coiled-tubing system for inserting and withdrawing coiled tubing into a well col. 2, lines 47-50: referring now to FIG. 1, there is illustrated a wellbore having a conventional casing structure 12 and a wellhead 14 adapted for injection and withdrawal of elongated relatively thin walled steel tubing 16 ): (a) a length of coiled tubing that is windable about a coiled tubing reel (col. 2, lines 50-55: the spool 18 preferably includes a so-called level wind mechanism 20 which provides for continuously reeling and unreeling the tubing 16 with respect to the spool in a uniform manner); (b) a coiled tubing injector head that is connectible to the well col. 5, lines 10-18: referring briefly also to FIG. 5, an alternate arrangement of the tubing inspection apparatus 38 is illustrated wherein the apparatus is mounted on a support member 84 which is connected to the frame 26 of the tubing injection unit 24 in such a way that the inspection apparatus 38 is adapted to inspect the tubing 16 at a point between the wellhead 14 and the tubing injection unit 24).
Gard does not teach the coiled-tubing system for inserting and withdrawing coiled tubing into the well has a pressure-containment section, (b) the coiled tubing injector head  an inspection tool that is connectible to the well within the pressure containment section, the inspection tool is configured to generate a magnetic field and to detect one or more properties of the magnetic field as a section of coiled tubing approaches, passes through and moves away from the inspection tool, wherein the pressure-containment section forms part of an above-surface portion of the well.
However, Zheng teaches that (c) an inspection tool that is connectible to the well col. 4, line 65-67: monitoring, in real time or near real time, the status of tubing dimensions (thickness, diameter, ovality, shape) during a coiled tubing operation; col. 7, lines 56-66:  magnetic flux leakage devices are also known in the ferrous tubular member inspection art, and one or more of these maybe employed alone or in combination with the ultrasonic inspection apparatus illustrated in FIGS. 1A and 1B, or with other ultrasonic inspection apparatus. Typical magnetic flux leakage detection systems induce a magnetic field in a ferrous tubular member that is then sensed by a bank of magnetic field sensors such as search coils. Sensors pick up the changes in the magnetic field caused by flaws and produce signals representative of those changes). 
Further, Newman teaches the coiled-tubing system for inserting and withdrawing coiled tubing into the well has a pressure-containment section (col. 6, line 24-38: FIG. 3 shows schematically a system 200 according to the present invention which has a typical reel 201 of coil tubing 202 movable over an arch guide 203 and injectable by an injector 204 into a hole or bore. Fluid from a pump P is injected into the coil tubing 202 via high pressure piping 205. A flow meter 206 monitors the flowrate of the fluid and sends a signal indicative thereof to a data acquisition device 207, e.g., but not limited to, an analog to digital signal converter and a microprocessor. The device 207 in turn conveys a signal indicative of fluid flow rate to a computer 210 which may be on site or remote and/or a laptop or base system. A pressure sensor 208 mounted on the high pressure piping 205 measures the pressure of the fluid from the pump and sends a signal indicative thereof to the data acquisition device 207), (b) a coiled tubing injector head col. 6, line 24-38; Fig. 1 exhibits the coil tubing injector above-surface portion of the well), (c) an(Fig. 1 exhibits that the pressure-containment section including items 206, 207, 208, 100, 212, 214, and 218 forms part of an above-surface portion of the well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inspection tool such as is described in Zheng and the well that has a pressure containment section such as is described in Newman into Gard, in order to detect defects in the coiled tubing or measuring coiled tubing geometry. The geometric database may cover all or part of a coiled tubing string (Zheng, col. 2, lines 6-8) and provide a coiled tubing measuring system for measuring rotational orientation of coiled tubing (Newman, col. 3, lines 19-21).


    PNG
    media_image1.png
    560
    1098
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 3 in the teaching of Newman)
Regarding claim 2, Gard in view of Zheng and Newman teaches all the limitation of claim 1. Gard and Newman do not teach that the inspection tool is further configured to detect a change in the one or more properties of the magnetic field as a damaged section of the coiled tubing approaches, moves through and moves away from the inspection tool.
However, Zheng teaches the inspection tool is further configured to detect a change in the one or more properties of the magnetic field as a damaged section of the coiled tubing approaches, moves through and moves away from the inspection tool  (col. 4, line 65-67; col. 7, lines 56-36: see claim 1 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inspection tool such as is described in Zheng into the system of Gard and Newman, in order to detect defects in the coiled tubing or measuring coiled tubing geometry. The geometric database may cover all or part of a coiled tubing string (col. 2, lines 6-8).
Regarding claim 3, Gard in view of Zheng and Newman teaches all the limitation of claim 1, in addition, Gard teaches the inspection tool further comprises one or more magnets are configured to generate the magnetic field (col. 4, lines 4-8: referring now primarily to FIGS. 2 and 3, the tubing inspection apparatus 38 preferably comprises radiographic means including an electromagnetic radiation source and detection device including a source of electromagnetic radiation in the x-ray spectrum).  
Regarding claim 4, Gard in view of Zheng and Newman teaches all the limitation of claim 2, Gard and Newman do not teach that the inspection tool further comprises one or more sensors that are configured to detect one or more properties of the magnetic field.
However, Zheng teaches that the inspection tool further comprises one or more sensors that are configured to detect one or more properties of the magnetic field (col. 4, line 65-67: monitoring, in real time or near real time, the status of tubing dimensions (thickness, diameter, ovality, shape) during a coiled tubing operation; col. 7, lines 61-66:  typical magnetic flux leakage detection systems induce a magnetic field in a ferrous tubular member that is then sensed by a bank of magnetic field sensors such as search coils. Sensors pick up the changes in the magnetic field caused by flaws and produce signals representative of those changes).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the one or more sensors such as is described in Zheng into the system of Gard and Newman, in order to detect defects in the coiled tubing or measuring coiled tubing geometry. The geometric database may cover all or part of a coiled tubing string (col. 2, lines 6-8).
Regarding claim 5, Gard in view of Zheng and Newman teaches all the limitation of claim 4, Gard and Newman do not teach that the one or more sensors are further configured to detect changes in the detected one or more properties of the magnetic field.
However, Zheng teaches that the one or more sensors are further configured to detect changes in the detected one or more properties of the magnetic field (col. 7, lines 56-36: see claim 6 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the one or more sensors such as is described in Zheng into the system of Gard and Newman, in order to detect defects in the coiled tubing or measuring coiled tubing geometry. The geometric database may cover all or part of a coiled tubing string (col. 2, lines 6-8).
Regarding claim 6, Gard in view of Zheng and Newman teaches all the limitation of claim 4, Gard and Newman do not teach that the one or more sensors and the one or more magnets are arranged in a first sensor array
However, Zheng teaches that that the one or more sensors and the one or more magnets are arranged in a first sensor array (col. 7, lines 61-66: typical magnetic flux leakage detection systems induce a magnetic field in a ferrous tubular member that is then sensed by a bank of magnetic field sensors; col. 7, line 67-col. 8, line 3: the sensors used may be magneto diodes, magneto resistors, and/or Hall elements, and are typically placed in “shoes” that ride along the outside surface of the tubular member). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate one or more sensors and the one or more magnets such as is described in Zheng into the system of Gard and Newman, in order to detect defects in the coiled tubing or measuring coiled tubing geometry. The geometric database may cover all or part of a coiled tubing string (col. 2, lines 6-8). 

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gard in view of Zheng further in view of Newman further in view of Gies (EP 2100072 B1, hereinafter referred to as “Gies”).
Regarding claim 7, Gard in view of Zheng and Newman teaches all the limitation of claim 4, Gard, Zheng and Newman do not specifically teach that the one or more sensors and the one or more magnets are arranged in a first sensor array and a second sensor array and wherein the first sensor array and the second sensor array are spaced apart along a central passageway of the inspection tool.
However, Gies teaches that the one or more sensors and the one or more magnets are arranged in a first sensor array and a second sensor array and wherein the first sensor array and the second sensor array are spaced apart along a central passageway of the inspection tool (para. [0007]: a magnetic flux sensing array including flux sensors which are spaced apart adjacent to the magnetic field generator and are positioned about the periphery of the pole piece so as to be operable to measure flux drag in said gap between said magnetic field generator and said electrically conductive structure; para. [0019]: the flux sensors are operable to permit independent monitoring of magnetic flux at a plurality of sectors about the magnetic field generator; para. [0040]: the number of sensors of array 86 spaced about the circumference of the first pole pieces may be quite large, and may be in the hundreds, and may be the same in number as the number of radial axis flux sensors in array 80. Sensors 88 may lie in a plane axially to one side of sensing array 80. The sensing apparatus may further include a third set or array 92 of sensors 94, in which the number of sensors may tend to be the same as that of array 86, and which may tend to include Hall effect sensors similar to sensors 88, which lie in radial planes and have normal vectors in the axial direction). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a first sensor array and a second sensor array such as is described in Gies into the system of Gard, Zheng, and Newman, in order to perform non-destructive defect detection (abstract) and sense sectoral magnetic flux variation (para. [0020]).
Regarding claim 8, Gard in view of Zheng and Newman teaches all the limitation of claim 4, Gard, Zheng, and Newman do not specifically teach that the one or more sensors and one or more magnets are arranged in a first sensor array, a second sensor array and a third sensor array.
However, Gies teaches that the one or more sensors and one or more magnets are arranged in a first sensor array, a second sensor array and a third sensor array (para. [0019]:see claim 7 above; para. [0040]: see claim 7 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the one or more sensors and one or more magnets are arranged in a first sensor array, a second sensor array and a third sensor array such as is described in Gies into the system of Gard, Zheng, and Newman, in order to perform non-destructive defect detection (abstract) and sense sectoral magnetic flux variation (para. [0020]).
Regarding claim 9, Gard in view of Zheng, Newman, and Gies teaches all the limitation of claim 8, Gard, Zheng, and Newman do not specifically teach that the first sensor array is in a lateral arrangement or a vertical arrangement.
However, Gies teaches that the first sensor array is in a lateral arrangement or a vertical arrangement (para. [0019]: the sensors are operable to sense axial variation in magnetic flux relative to the first poles of the first and second magnetic circuits. In still another feature, the pig has a longitudinal axis defining an axial direction, and a periphery radially distant from the axis. The sensors are mounted circumferentially about the periphery. The sensors are operable to sense axial variation in magnetic flux relative to the first poles of the first and second magnetic circuits. The flux sensors are operable to sense magnetic flux as a function of circumferential position).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first sensor array such as is described in Gies into the system of Gard, Zheng, and Newman, in order to perform non-destructive defect detection (abstract) and sense sectoral magnetic flux variation (para. [0020]).
Regarding claim 10, Gard in view of Zheng, Newman, and Gies teaches all the limitation of claim 9, Gard, Zheng, and Newman do not specifically teach that the second sensor array is in a lateral arrangement or a vertical arrangement.
However, Gies teaches that the second sensor array is in a lateral arrangement or a vertical arrangement (para. [0019]: see claim 9 above; para. [0040]: see claim 8 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second sensor array such as is described in Gies into the system of Gard, Zheng, and Newman, in order to perform non-destructive defect detection (abstract) and sense sectoral magnetic flux variation (para. [0020]).
Regarding claim 11, Gard in view of Zheng, Newman, and Gies teaches all the limitation of claim 7, Gard, Zheng, and Newman do not specifically teach that the first sensor array and the second sensor array are in an offset arrangement.
However, Gies teaches that the first sensor array and the second sensor array are in an offset arrangement (para. [0040]: each sensor may be as little as about 2 rum, or somewhat less than 1/8", square. In one embodiment these sensors may be axially offset in two alternating staggered rows. These sensors will tend to be used to measure magnetic flux density in the radial direction; para. [0040]: Array 92 may be axially offset from array 86 to the other side of the plane of array 80). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first sensor array and the second sensor array such as is described in Gies into the system of Gard, Zheng, and Newman, in order to perform non-destructive defect detection (abstract) and sense sectoral magnetic flux variation (para. [0020]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                             

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858